Citation Nr: 1019142	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-28 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability.

2. Entitlement to service connection for a disability of the 
cervical spine.

3. Entitlement to service connection for defective hearing.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to May 1981, 
and from September 1981 to January 1984.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by a Department of Veterans Affairs (VA) 
Regional Office (RO) in August 2003, January 2004 and January 
2008.  

While the RO has treated the Veteran's claims of service 
connection for hearing loss and tinnitus as claims to reopen, 
upon review of the record the Board finds these claims need 
not be reopened and are in appellate status as claims of 
service connection.  The rating decision in August 2003 
denied service connection for bilateral hearing loss and 
tinnitus.  In the rating decision in January 2004, RO 
continued to deny the claims of service connection for 
bilateral hearing loss and tinnitus and discussed new and 
material evidence, however the Veteran still had one year to 
submit a notice of disagreement with the August 2003 rating 
decision.  
See 38 C.F.R. § 20.302.  Subsequently, a timely notice of 
disagreement was received from the Veteran in March 2004 
regarding the January 2004 rating decision and a statement of 
the case was issued on July 28, 2005, which addressed new and 
material evidence and service connection.  A Form 9 Appeal 
was dated September 28, 2005 and stamped date received on 
September 29, 2005.  Receipt of the Form 9 Appeal was beyond 
the one year period of the rating decision, however it was 
within two months and one day of the Statement of the Case.  
A postmark date is not indicated on the Form 9 Appeal.  When 
the Rules require that any written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  See 
38 C.F.R. § 20.305.  In resolving any doubt in the Veteran's 
favor the Board finds that his claims for bilateral hearing 
loss and tinnitus are claims for service connection and not 
claims to reopen, the notice of disagreement and Form 9 
Appeal were timely filed and the claims are currently before 
the Board.

In January 2010 the claims on appeal were remanded for the 
Veteran to be scheduled for a video conference Board hearing, 
which was held in March 2010.  A transcript of the hearing is 
in the claims folder.  

The issues of service connection for a left shoulder 
disability, cervical spine disability, defective hearing, 
tinnitus and the underlying claim of service connection for 
sleep apnea are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in June 2005, the RO denied the claim 
of service connection for sleep apnea; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the 
rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in June 2005 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for sleep apnea.  



CONCLUSIONS OF LAW

1. The rating decision in June 2005 by the RO, denying 
service connection for sleep apnea, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in June 2005, denying the claim of service 
connection for sleep apnea is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for sleep apnea, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection 

Although the prior rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Evidence Previously Considered

In the rating decision in June 2005, the RO denied the claim 
of service connection for sleep apnea on the grounds that 
sleep apnea did not occur in service and was not caused by 
service.  Evidence at the time of this rating decision 
included a VA progress note in July 2004, indicating that the 
Veteran had obstructive sleep apnea based on a sleep study, 
and a statement from the Veteran's brother dated in September 
2004 noting that the Veteran's sleep problems started in 
service in 1974.  

Additional Evidence

The additional evidence presented since the rating decision 
in June 2005 consists of a VA progress note in March 2009, 
whereby the examiner concluded that the data from the 
Veteran's medical history makes it more likely than not that 
he has suffered from symptoms of sleep apnea since 1980 and 
that the problem developed during his period of military 
service.  As the additional evidence documents that the 
Veteran's sleep apnea may be due to service, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, which raises a reasonable possibility of 
substantiating the claim and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for sleep apnea is reopened.  To this 
extent only the appeal is granted. 


REMAND

During the Board hearing in March 2010, the Veteran testified 
that shortly after separation from service, perhaps in 1986, 
he was treated for his left shoulder and cervical spine at a 
VA outpatient clinic on Dwyer Street in San Antonio, Texas.  
He indicated that this facility has since closed and merged 
with other VA facilities.  While a review of the claims 
folder shows the Veteran was treated at a VA outpatient 
clinic on Dwyer Street in October 1985 for his low back, 
there are no treatment records for his left shoulder and 
cervical spine from this facility dated in the 1980s.  These 
records need to be obtained and associated with the claims 
folder.  

As for the Veteran's service connection claims for defective 
hearing and tinnitus, he had a VA audiological examination in 
July 2003, whereby the examiner concluded that the Veteran's 
bilateral hearing loss and tinnitus were not related to 
military service as a separation physical conducted in 1984 
showed hearing was within normal limits through 4000 hertz in 
both ears.  After carefully reviewing the claims folder to 
specifically include service treatment records, it does not 
appear that a separation examination in 1984 is of record.  
The Veteran was separated from service in January 1984 and in 
June 1999 he submitted copies of service treatment records, 
which included a periodic examination in November 1983 with 
an audiological evaluation showing normal hearing as defined 
by 38 C.F.R. § 3.385.  A copy of the November 1983 in-service 
examination is not included with the original service 
treatment records and any outstanding service treatment 
records need to be obtained and associated with the claims 
folder.  

Further, the VA audiological opinion in July 2003 is 
inadequate as it based on the rationale that the Veteran had 
normal hearing upon separation from service in 1984.  In 
Hensley v. Brown, 5 Vet. App. 155 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Id. at 159.  Thus another VA audiology examination should be 
afforded to the Veteran to determine the nature and etiology 
of his defective hearing and tinnitus.  

As service treatment records appear to be incomplete, under 
the duty to assist attempts need to be made to associate the 
outstanding service treatment records with the claims folder 
prior to also deciding service connection for sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the National Personnel 
Records Center any outstanding service 
treatment records for the Veteran's 
period of service from June 1973 to May 
1981 and from September 1981 to January 
1984, to specifically include the 
separation examination upon separation 
from service in January 1984.  If no 
records can be found or further efforts 
to obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2. Ask the Veteran to submit copies of any 
service treatment records that he may 
have, to specifically include his 
separation examination upon separation 
from service in January 1984.  

3. Obtain the Veteran's treatment records 
for his left shoulder and cervical spine 
dated from 1984 to 1989 from the VA 
outpatient clinic which used to be on 
Dwyer Street in San Antonio, Texas as 
well as the Audie Murphy and Frank Tejeda 
VA medical facilities.  If no records can 
be found or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

4. Afterwards, afford the Veteran a VA 
audiology examination to determine whether 
it is at least as likely as not that he 
has either bilateral hearing loss or 
tinnitus or both which attributable to 
noise exposure during service, to include 
explosion to weapon noise and working in a 
laundry room, carpentry ship and 
upholstery shop.  The examiner should 
comment on the significance of any post-
service noise exposure.  The claims folder 
must be made available to the examiner for 
review.  

The examiner is asked to comment on the 
clinical significance, that is, whether 
there was the onset of hearing loss as 
evidenced by audiometric testing in 
November 1983 of a decibel threshold of 25 
in the left ear at 4000 Hertz.   

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.  A thorough rationale for the 
opinion should be rendered to include 
discussion of the Veteran's history.  

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


